Title: To Thomas Jefferson from Thomas Munroe, 13 May 1805
From: Munroe, Thomas
To: Jefferson, Thomas


                  
                     Monday morning 13 May 1805
                  
                  T Munroe presents his best respects to the President—He did not until Saturday meet with a suitable person to top the trees—A beginning was made on that day (Holt the Gardner having previously given it as his Opinion that it might, at almost any time of the year, be done with Safety). Some persons, however, yesterday mentioned that the sap was too much up, and that many of the trees would be killed if topp’d or trimm’d at this advanced period of the season—TM cannot think so, but not being so well informed on the subject as many others, and being unwilling to run any risk, respectfully asks the Opinion of the President whose experience & knowledge of these things he presumes enable him to say with certainty whether there ought to be a doubt entertained about it
                  
                     [Note in TJ’s hand:]
                     I think they may safely proceed
                  
                  
                     Th: J.
                  
               